By the Court.

There can be no question but that this devise lapsed at the common law, by the death of the devisee before that of the testator. Our statute, of 1783, c. 24, § 8, only saves the devise, where the devisee dies leaving lineal descendants, who *74“ shall take the estate devised, in the same way and manner such devisee would have done in case he had survived the testator.” Such descendants are purchasers, and take by a sort of statute devise. But the devisee, in the case at bar, left no lineal descendants. The case is, therefore, not within the statute; and the demandant is of course entitled, as an heir at law of the testator, to the part of the estate he demands in his writ.

Tenant defaulted